                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00292-MR

MICHAEL JOSEPH BULLUCK,          )
                                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
MICHAEL MARTIN, et al.,          )
                                 )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s “Attachment to

Complaint” [Doc. 15], which the Court construes as a motion to amend his

Complaint.

     Plaintiff filed a Complaint on October 9, 2020, under 42 U.S.C. § 1983,

against two defendants, Michael Martin and Larry Earl. [Doc. 1]. Plaintiff

alleges that Defendants, both identified as booking officers at the Haywood

County Sheriff’s Department, used excessive force against Plaintiff. [Id.].

The Complaint survived initial review.   [Doc. 8].   Defendants answered

Plaintiff’s Complaint on January 26, 2021. [Doc. 11]. The Court entered a

Pretrial Order and Case Management Plan setting the deadline for motions

to amend and join parties as March 24, 2021. [Doc. 12].



       Case 1:20-cv-00292-MR Document 17 Filed 03/08/21 Page 1 of 3
      Now before the Court is Plaintiff’s document that he calls an

“Attachment to Complaint.” [Doc. 15]. In this document, Plaintiff provides

additional elaboration on the allegations of his Complaint. He does not name

any additional Defendants or purport to assert any additional claims against

the Defendants. [See id.].

      It is unclear why Plaintiff filed this “Attachment to Complaint” with this

Court. To the extent Plaintiff intended to amend his Complaint in this matter

to make additional factual allegations regarding the incident, the Court

construes the document as a motion to amend. Leave to amend should be

“freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15. However,

“a district court has discretion to deny a motion to amend a complaint, so

long as it does not outright refuse ‘to grant the leave without any justifying

reason.’” Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th

Cir. 2010) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A district court

may deny a motion to amend when the amendment would be prejudicial to

the opposing party, the moving party has acted in bad faith, or the

amendment would be futile. Id.

      Here, Plaintiff has not attached a proposed amended complaint to his

motion. To amend his Complaint, Plaintiff must make a motion and submit

a proposed amended Complaint that contains all claims he intends to bring


                                       2

        Case 1:20-cv-00292-MR Document 17 Filed 03/08/21 Page 2 of 3
in this action against all Defendants he intends to sue and states all relief he

is seeking.   Furthermore, if Plaintiff amends his Complaint, the original

Complaint would be superseded, meaning that if an amended Complaint

omits claims raised in the original Complaint, the plaintiff has waived the

omitted claims. Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001).

      Furthermore, it appears that even if Plaintiff had properly submitted a

motion to amend and a proposed amended complaint, the amendment would

not add to his case. While Plaintiff elaborates on the factual allegations of

his original Complaint, he does not raise any additional claims or seek to add

any additional Defendants. As such, Plaintiff’s “Attachment to Complaint”

has no practical effect. The Court will, however, deny Plaintiff’s motion

without prejudice.   Should Plaintiff wish to properly move to amend his

Complaint within the deadline set by the Court, he may do so.

      In sum, the Court will deny the Plaintiff’s motion to amend his

Complaint without prejudice.

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 15] is

DENIED without prejudice in accordance with the terms of this Order.

      IT IS SO ORDERED.            Signed: March 6, 2021




                                        3

        Case 1:20-cv-00292-MR Document 17 Filed 03/08/21 Page 3 of 3
